Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/21 has been entered. 
Claims 1-4 and 21 are pending. Claims 5-7 are cancelled. Claims 8-20 and 22 are withdrawn as being drawn to non-elected claims. 

Specification
The amendment filed 2/24/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: on page 4 of the 2/24/21 amendment to the specification, the following passage is considered new matter: 
“In accordance with mechanisms well known by those skilled in the art, (for instance in the present example by increasing the incubation time, i.e. from 6.5 hours to a much longer time, for example 24 hours, or by increasing the amount of the PDG sulfo-N- hydroxysuccinimide ester), the conjugation ratio may be increased such that the preferable binding ratio of 8-32 PdG antigens per carrier protein in the PdG-carrier protein conjugate may be achieved with the use of Bovine Serum Albumin as the carrier protein”. 
There is no support for this passage in the originally filed specification. The proceeding passage: 
“Bovine serum albumin, 40 mg, (Armour) was dissolved in 3.96 ml 0.10 M sodium bicarbonate sodium carbonate buffer, pH 9.0, and chilled in ice water. The dimethylformamide solution of PDG sulfo-N-hydroxysuccinimide ester, 848 mg, was added slowly with rapid stirring over 10 minutes to give an opalescent solution. The solution was incubated at 18-25 C. for 6.5 hours. It was them applied to a 40 cm3 column containing Sephadex G-25 (Pharmacia) equilibrated with PBS buffer to separate the conjugated protein from unconjugated PDG, dimethylformamide, and reaction products. The conjugate was stored frozen at -20° C”.
was taken from Column 25 of US Patent 6,924,153 but patent ‘153 also does not provide support for the aforementioned passage in question. The passage in question appears to expand on what patent ‘153 discloses by suggesting to extend the incubation time and increasing the amount of PDG sulfo-N-hydroxysuccinimide ester to arrive at a binding ratio of 8-32 PdG antigens per BSA carrier protein. Patent ‘153 does not teach or suggest such changes to the incubation time and amount of PDG sulfo-N-hydroxysuccinimide ester. Nor does patent ‘153 teach trying to achieve a binding ratio of 8-32 PdG antigens per BSA carrier protein. 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-4 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 has been amended to recite the use of monoclonal anti-PdG antibodies conjugated to a first visual label in the first conjugate where the detection of PdG is at or above a threshold that includes 3-20 µg/ml and thus are required to practice the claimed invention to achieve such claimed detection levels. As required elements, they must be known and readily available to the public or obtainable by a repeatable method set forth in the specification. If it is not so obtainable or available, the enablement 
A suitable deposit of the monoclonal anti-PdG antibodies would satisfy the enablement requirements of 35 U.S.C. § 112, first paragraph. See the criteria set forth in 37 CFR §§ 1.801 -1.809.
If the deposits are made under the terms of the Budapest Treaty, then an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific biological materials have been deposited under the Budapest Treaty, that the biological materials will be irrevocably and without restriction or condition released to the public upon the issuance of a patent and that the biological materials will be replaced should they ever become non-viable, would satisfy the deposit requirement made herein.
If the deposits have not been made under the Budapest Treaty, then in order to certify that the deposits meet the criteria set forth in 37 CFR §§ 1.801 -1.809, applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that: 
(a)    during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b)    all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;

(d)    the deposits were viable at the time of deposit; and,
(e)    the deposits will be replaced if they should ever become non-viable. Applicant is also reminded that information regarding the deposits, such as the name and address of the depository, in addition to the accession numbers of the deposits and the date(s) of the deposits, must be added to the specification by means of filing an amendment as required by 37 CFR §1.809(d). If the deposits are made after the effective filing date of the application, applicant must provide the proper corroboration that the deposited cell line is the biological material specifically identified in the application (see 37 CFR § 1.804(b) and MPEP § 2406.02). 
In response to this rejection, Applicants argue that monoclonal anti-PdG antibodies are, in fact, readily available to the public and no deposit of appropriate cell lines/hybridomas which produce these antibodies is necessary. Applicant provided two examples of publically available monoclonal anti-PdG antibodies offered by East Coast Bio of North Berwick, Maine and Creative Diagnostics of Shirley, New York. 
Applicant’s arguments have been considered but are not convincing. Claim 1 requires that PdG be detected at or above a threshold of 3-20 µg/ml. While it may be true that there are publically available monoclonal anti-PdG antibodies, as evidenced by the two anti-PdG monoclonals available from East Coast Bio of North Berwick, Maine and Creative Diagnostics of Shirley, New York, it is not apparent that all publically available anti-PdG monoclonal antibodies, including those from East Coast Bio of North 

6.	The 112(a) rejection of claims 1-4 and 21 for lack of enablement for not reciting the necessary reagents for a sandwich assay is withdrawn in view of Applicant’s amendments to claim 1. The 112(a) rejection of claims 1-4 and 21 for scope of enablement is withdrawn in view of Applicant’s amendment to claim 1 which limits the carrier protein to globulins and bovine serum albumin and Applicant’s 1.132 declaration. 

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-4 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(a) Claim 1 is vague. In line 9, the recitation of “within a range inclusive of 1-10 µg/mL” is not clear as to what is the actual range. This phrase is interpreted to mean a range that includes 1-10 µg/mL but does not set forth the actual end points of the range. 
Claim 21 is vague. In lines 5-6, the recitation of “within a range inclusive of 1-1000 ng/ml” is not clear as to what is the actual range. This phrase is interpreted to mean a range that includes 1-1000 ng/ml but does not set forth the actual end points of the range. Thus, the metes and bounds of the claim cannot be determined.
	Applicants attempted to obviate the range issues with the insertion of “within” but this amendment does not overcome the rejection for the reasons of record. The end points of the range are not set forth. 
	(b) Claim 3 is vague. The first conjugate pad in claim 1 is saturated with monoclonal anti-PdG antibodies conjugated to a first visual label. The second conjugate pad in claim 1 is saturated with anti-LH, anti-FSH, or anti-hcg antibodies conjugated to a second visual label. But claim 3 requires just antibodies in the singular combined conjugate pad which is inconsistent with the first and second visual labels also being present in the conjugate pads of claim 1. Claim 3 has been amended to recite a conjugate in line 4 but does not define the conjugate as including a second visual label. 

9.	The rejection of claim 3 under 35 U.S.C. 112(d) is withdrawn in view of Applicant’s amendment. 

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

11.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/732,823 in view of Pouletty et al (US 5,158,869), Wei et al (US 7,943,395), Maggio (Enzyme-Immunoassay, CRC Press, 1980, pages 54-70); and David et al (US 4,376,110). 
This is a provisional nonstatutory double patenting rejection.
	Copending ‘766 claims: 
	1.	A method for evaluating urine of a subject to estimate the fertile window, comprising: 
	collecting a single sample of urine; 
	testing the single sample of urine with a single test comprising a specially configured lateral flow assay, the specially configured lateral flow assay comprising: 
		a sample pad configured to receive the urine sample, 
	a receiving zone within a conjugate pad, the conjugate pad saturated with a conjugate comprising an anti-PdG antibody conjugated to a first visual label in a concentration selected from the range inclusive of 1-10 µg/ml and a conjugate comprising an anti-LH antibody conjugated to a second visual label, a membrane comprising a first testing zone and, a second testing zone, and a control line, 
the first testing zone comprising PdG conjugated to a carrier protein that binds PdG antigens at 8-32 molecules per carrier protein, and further configured to evaluate for the presence or absence of PdG at or above a PdG threshold, the PdG threshold selected from within the range inclusive of 3-20 µg/ml, the second testing zone comprising LH conjugated to a carrier protein and further configured to evaluate for the presence or absence of LH at a LH threshold of no less than 20 ml U/ml, 
the membrane further configured to provide an observable positive result for the presence of PdG at the PdG threshold as indicated by the absence of the color of the first visual label in the first testing zone following the operation of the specially configured lateral flow assay, and 
the membrane further configured to provide an observable positive result for the presence of LH at a LH threshold as indicated by the presence of the color of the second visual label in the second testing zone following the operation of the specially configured lateral flow assay, 
determining that ovulation has occurred and that the fertile window has closed by a positive result for the presence of PdG at the PdG threshold or determining that the fertile window has opened by observing a positive result for the presence of LH at or above the LH threshold, and  
estimating the fertile window dates, optionally by repeating the collecting, testing and determining steps, the fertile window opening date estimated as the date of the positive result for the presence of LH at or above the LH threshold and the fertile window closing date estimated as the date of the positive result for the presence of PdG at the PdG threshold. 
Copending ‘766 differs from the instant invention in claiming a reagent (i.e. LH conjugated to a carrier protein) for a competitive assay format in the second testing zone instead of a reagent (i.e. an anti-LH antibody) for a sandwich assay format and not using a monoclonal antibody in the labeled antibody reagent. 
Pouletty et al and Wei et al disclose a lateral flow assay devices with a first detection zone for a competitive assay and a second detection zone for sandwich assay (see Abstracts). 
Maggio teaches the advantages of sandwich assays which include not requiring analyte antigen as a reagent (page 61). 
David et al teach a sandwich assay using a monoclonal antibody as the labeled antibody reagent. The monoclonal antibody provides for a more sensitive assay by obviating cross-reactivity problems caused by polyclonal antibodies (Col. 3, lines 10-57).  
It would have been obvious to one of ordinary skill in the art to substitute reagent for a sandwich assay format for the reagent for a competitive assay format in the second test zone of the lateral flow assay device in copending ‘766 because Pouletty et al and Wei et al show it to be conventional and well known to have detection zones for performing both sandwich and competitive assays on a single lateral flow assay device and Maggio teach that sandwich assays have the advantage of not having to use an analyte antigen as an assay reagent. 


Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L CHIN whose telephone number is (571)272-0815.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



3/20/2021